United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 07-2739
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Southern District of Iowa.
Rene Solis, also known as Rene            *
Solis-Luna,                               * [UNPUBLISHED]
                                          *
             Appellant.                   *
                                     ___________

                              Submitted: December 2, 2008
                                 Filed: January 8, 2009
                                  ___________

Before MURPHY, BYE, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      After Rene Solis pled guilty to conspiring to distribute drugs, the district court1
sentenced him to 204 months in prison, which was within the Guidelines range. On
appeal, Solis asserts that the district court applied a presumption of reasonableness to
the Guidelines range, and argues that the court imposed an unreasonable sentence
because it placed undue weight on his role in the offense and his purported lack of
cooperation.


      1
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
        In reviewing a sentence, we first ensure that the district court did not commit
a significant procedural error. See Gall v. United States, 128 S. Ct. 586, 597 (2007).
If the sentence is procedurally sound, we consider its substantive reasonableness under
an abuse-of-discretion standard. See United States v. Vaughn, 519 F.3d 802, 805 (8th
Cir. 2008), petition for cert. filed, (U.S. Aug. 28, 2008) (No. 08-6064). A within-
Guidelines-range sentence is accorded a presumption of substantive reasonableness
on appeal. See id.

       We reject Solis’s assertion that the district court applied a presumption of
reasonableness to the Guidelines range. The court stated that the Guidelines were an
important but not controlling factor in sentencing, and discussed other 18 U.S.C.
§ 3553(a) factors before concluding that the Guidelines range was “reasonable” here.
Cf. United States v. Sigala, 521 F.3d 849, 851 (8th Cir. 2008) (court did not apply
impermissible presumption of reasonableness when it stated that Guidelines were used
to assist court in determining reasonable sentence).

       Further, we conclude that the sentencing factors the district court considered
were permissible under section 3553(a), and the court did not commit a clear error of
judgment in weighing them. See 18 U.S.C. § 3553(a)(1) (in determining sentence,
court shall consider nature and circumstances of offense and history and
characteristics of defendant); United States v. Long Soldier, 431 F.3d 1120, 1123 (8th
Cir. 2005) (sentence is reviewed for abuse of discretion, which occurs if court fails to
consider relevant factor that should have received significant weight, gives significant
weight to improper or irrelevant factor, or considers only appropriate factors but
commits clear error of judgment in weighing factors).

      Accordingly, the judgment of the district court is affirmed.
                      ______________________________




                                          -2-